Citation Nr: 0529153	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected 
multiple warts of the hands, fingers, forearms, neck and 
eyelid.   


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.  

The record reflects that the veteran requested an in-person 
hearing before the Board in August and October 2004.  
However, the veteran cancelled the hearing and asked that his 
case be transferred to the Board in December 2004.  
Accordingly, the veteran's hearing request is withdrawn.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is no competent medical evidence of record that 
shows any findings associated with the veteran's service-
connected multiple warts that would support a compensable 
evaluation under the applicable diagnostic codes for rating 
skin disabilities or impairment of function.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected multiple warts of the hands, fingers, 
forearms, neck and eyelid have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.118, Diagnostic Code 7819 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify 
under the VCAA.  In correspondence dated in March 2004, the 
RO apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The March 2004 VCAA notice 
advised the veteran to submit evidence showing that his 
service-connected multiple warts, hand, neck and eyelid have 
increased in severity.  The RO also explained to the veteran 
what the evidence must show to establish entitlement to an 
increased evaluation for his service-connected disability.  
Furthermore, the Board observes that the March 2004 VCAA 
notice requested that the veteran send any evidence or 
information in his possession that he believed would support 
his claim.  

Moreover, the RO provided the veteran with a copy of the May 
2004 rating decision, and the October 2004 Statement of the 
Case (SOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
October 2004 SOC also provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained 
private medical records dated from June 2002 to March 2004 
and sent correspondence to the veteran regarding his request 
for a hearing before the Board.  As noted above, the veteran 
withdrew his request.  The RO also afforded the veteran a 
medical examination in March 2004.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     


II.	Evidence

The veteran had multiple warts removed by electrodessication 
in June 1970.  In an October 1976 rating decision, service 
connection for multiple warts of the hands, fingers, and 
forearms was granted and evaluated as 10 percent disabling.  
In October 1978, the RO assigned the veteran a noncompensable 
rating for his service-connected multiple warts after an 
examination report revealed that the veteran only had one 
small, flat wart remaining on the index finger of his left 
hand.  At the time of the reduction, VA regulations provided 
that where a reduction in the evaluation of the service 
connected disability or employability status was considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments being 
made, rating action would be taken.  

In his January 2004 claim for an increased evaluation, the 
veteran explained that he has developed additional warts on 
his fingers, neck and eyelid.  He maintained that the warts 
on his neck and eyelid resulted from the same virus he 
contracted while serving in Vietnam.  

There are no legible private medical reports that reference 
or identify warts.  A January 2004 private medical report 
notes that the veteran had "small skin tags."  

In March 2004, a VA physician reviewed the veteran's service 
medical records and conducted an examination of the veteran.  
The examination report shows that the veteran reported that 
he received treatment for lesions on his eyelid by a private 
dermatologist in 2003.  He also relayed that no lid 
treatments had been performed in the last 12 months.  During 
the examination, the VA physician identified a 1 cm 
vegetation on the right parietal scalp, three warts in the 
left hand and one on the left second digit, two approximately 
1 mm on the left fifth digits, three on the right hand, 2-3 
mm in diameter, one in the right palm, and one in the right 
fourth web space.  He concluded that the multiple verrucae 
vulgaris on the veteran's hands "clearly appeared to be the 
same lesions or deficience of the lesions that began in 
service."  He further concluded that the scalp lesion "may 
be a wart" and should be considered service connected.  It 
was also noted that the total body surface area covered by 
the warts was less than 0.1 percent; the total body surface 
area covered by the warts of exposed skin was 1 percent.  The 
examination report also shows that the veteran did not claim 
any major disfigurement.  

In addition, the VA physician noted that the veteran had four 
acrochordons in the left neck, seven acrochordons in the 
right axilla, and one acrochordon in the left axilla.  He 
further explained that acrochordons were not warts; rather, 
they were skin tags.  
III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).        

The veteran's service-connected multiple warts of the hand, 
fingers, forearms, neck and eyelid are presently assigned a 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2005).  According to the rating criteria, benign 
skin neoplasms are evaluated as disfigurement of the head, 
face, or neck (under Code 7800); scars (under Codes 7801, 
7802, 7803, 7804, or 7805); or impairment of function.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2005).  

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2005).  

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrants a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrants a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrants a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrants a 40 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1) 
(2005).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2) (2005).  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1) (2005).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note (2) (2005).  

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2005).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2) (2005).  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2005).  


IV. 	Analysis

The Board notes that Diagnostic Code 7800 pertains to 
disfiguring scars of the head, face, or neck.  As the March 
2004 examination report did not document any warts on the 
veteran's neck or eyelid, such Diagnostic Code is 
inapplicable to the veteran's service-connected warts of the 
hands, fingers, forearm, neck and eyelid.  Although the Board 
acknowledges that the veteran may have been entitled to a 
compensable rating under Diagnostic Code 7800 for the 1 cm 
wart located on his right parietal scalp, the record reveals 
that this wart is not service-connected.  

Criteria set forth in Diagnostic Code 7801 (scars, other than 
head, face, or neck, that are deep or that cause limited 
motion) require that the area of the affected skin exceed 6 
square inches (39 sq. cm.) to receive a compensable 
evaluation.  The March 2004 examination report reveals that 
the area covered by warts on the veteran's hands and fingers 
does not exceed 6 square inches.  In addition, the veteran 
has not complained that his warts cause limited motion of his 
hands or fingers.  Moreover, there are no medical findings 
that relate the veteran's warts to underlying soft tissue 
damage.  Thus, a compensable rating under Diagnostic Code 
7801 is not warranted.  

Criteria set forth in Diagnostic Code 7802 (scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion), require that the area of the affected 
skin is 144 square inches (929 sq. cm.) or greater to receive 
a compensable evaluation.  The March 2004 examination report 
fails to demonstrate that the warts found on the veteran's 
hands and fingers cover an area or areas of 144 square inches 
or greater.  Thus, a compensable rating under Diagnostic Code 
7802 is not warranted.

In consideration of Diagnostic Code 7803 (scars, superficial, 
unstable) and Diagnostic Code 7804 (scars, superficial, 
painful on examination), the record contains no evidence that 
the veteran experiences frequent loss of the skin covering 
his warts.  Furthermore, the record shows that the veteran 
has not complained of pain associated with his warts.  
Rather, the veteran has only contended that more warts have 
grown.  Therefore, a compensable rating under Diagnostic 
Codes 7803 or 7804 is not warranted.  

In regard to Diagnostic Code 7805 (scars, other; rate on 
limitation of function of affected part) and impairment of 
function, the Board again observes that the medical evidence 
of record fails to demonstrate any functional impairment 
associated with the veteran's left and right hand or fingers 
due to his service-connected warts.  Furthermore, there is no 
documentation of complaints by the veteran that his warts 
have resulted in any limitation of function.  Thus, a 
compensable rating under Diagnostic Code 7805 or impairment 
of function is not warranted.      

Based on the foregoing analyses, the veteran's service-
connected warts do not more closely approximate the criteria 
associated with a compensable rating under Diagnostic Codes 
7800 through 7805 or impairment of function.  

The Board additionally finds that there is no evidence of 
record that the veteran's service-connected warts cause 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's service 
connected multiple warts interfere with his employability, 
the currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a compensable rating on an extraschedular basis.  Hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

Thus, the preponderance of the evidence is against the claim 
for an increased evaluation.  As a result, the Board finds 
that the benefit-of-the-doubt doctrine is not applicable, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable rating for service-connected 
multiple warts of the hands, fingers, forearms, neck and 
eyelid is denied.   



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


